Judgments, Supreme Court, New York County (Daniel F. *421FitzGerald, J.), rendered October 17, 2007, convicting defendant, after a jury trial, of robbery in the second degree, and also convicting him, upon his plea of guilty, of a robbery in the second degree, and sentencing him to an aggregate term of four years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The showup identification made about 15 minutes after the crime within a few blocks of the crime scene was not unduly suggestive (see People v Duuvon, 77 NY2d 541 [1991]). The presence of three or four officers alongside the three unhandcuffed suspects was a justified security measure, and even if the victim heard a radio transmission stating that suspects fitting the description he had given had been stopped, a person of ordinary intelligence would have drawn that inference from the circumstances in any event (see People v Gatling, 38 AD3d 239, 240 [2007], lv denied 9 NY3d 865 [2007]).
We perceive no basis for granting defendant youthful offender treatment. Concur—Saxe, J.P., Sweeny, Moskowitz, Acosta and Richter, JJ.